COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


ABRAHAM ALEMAN-ANTUNEZ (DECEASED),
 MARCIO ALEMAN (ADMINISTRATOR OF ESTATE)
 AND GILBERTO A. ALEMAN (FATHER)
                                                                MEMORANDUM OPINION*
v.     Record No. 2114-05-2                                         PER CURIAM
                                                                  DECEMBER 20, 2005
JEFFREY S. RIDDLE AND
 MONTGOMERY INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Thomas H. Oxenham, III; Daniel P. Barrera; The Chandler Law
                 Group, on briefs), for appellants.

                 (Heather K. Bardot; Trichilo, Bancroft, McGavin, Horvath &
                 Judkins, P.C., on brief), for appellees.


       Abraham Aleman-Antunez, deceased employee, by Marcio Aleman, administrator of the

estate of Aleman-Antunez, and Gilberto A. Aleman, father of the deceased employee, appeal a

decision of the Workers’ Compensation Commission ruling that Aleman did not qualify as a

parent in destitute circumstances under Code § 65.2-515(A)(4). We have reviewed the record

and the commission’s opinion, and we hold that this appeal is without merit. Accordingly, we

affirm the commission’s decision for the reasons stated by the commission in its final opinion.

See Aleman-Antunez, et al. v. Riddle, VWC File No. 200-75-43 (Aug. 5, 2005). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                            -2-